          Case 1:21-cr-00116-LAK Document 15 Filed 05/13/21 Page 1 of 1




                                             May 13, 2021

By ECF
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:    United States v. Jeremy Spence
       21 Cr. 116 (LAK)


Dear Judge Kaplan,

       I write to respectfully request that the Court adjourn the motions schedule in the above-
captioned case for approximately 30 days. On April 9, the Court granted our first request for an
adjournment of the motions schedule so that we could complete our review of the discovery
materials. Since that time, the parties have been engaged in serious plea negotiations that may
negate the need for any further litigation. As such, we ask the Court to stay the motions schedule
once more for 30 days (defense motions due June 14; government response due June 28; replies
due July 3) while those discussions are completed. The requested extension will not impact the
November 30, 2021 trial date.

       The government, by Assistant United States Attorney Christine Magdo, consents to this
application.

       Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Counsel for Mr. Spence
